Citation Nr: 1715867	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-83 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to earlier effective date for service connection for the cause of death for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972. 

The Veteran died in October 2004.  The Appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota that granted service connection for the cause of the Veteran's death, effective February 24, 2011.   

The Board notes that the Appellant filed a timely notice of disagreement on December 9, 2015 indicating disagreement with the effective date for cause of the Veteran's death.  A supplemental Statement of Case (SSOC) was issued in December 2015.  It was mailed again to a new address in January 2016.  The Board finds that a timely substantive appeal was submitted within one year in connection with the claim on a VA Form 9 (received by VA on May 23, 2016).  See 38 C.F.R. § 20.202 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

	
FINDINGS OF FACT

1.  The Veteran died in October 2004.  The death certificate shows that his immediate cause of death was myocardial infarction due to respiratory failure and lung cancer, which is listed among the diseases associated with presumptive service connection due to exposure to certain herbicide agents under applicable regulations.

2.  The Veteran was a Nehmer class member entitled to retroactive benefits.


CONCLUSION OF LAW

The criteria for an effective date for service connection for the cause of the Veteran's death for the purpose of accrued benefits are met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.816, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As the Board's decision to grant an earlier effective date for service connection for the cause of the Veteran's death is completely favorable, no further notice and assistance regarding this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Moreover, the assignment of an effective date in this case is a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Accrued Benefits

Although a veteran's claim terminates with his or her death, certain survivors of a deceased veteran are eligible to receive payments from VA of accrued benefits based upon the deceased veteran's statutory entitlement to such benefits.

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death. 38 U.S.C.A. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

The provisions of 38 C.F.R. § 3.1000 (d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  In addition, as noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death. See 38 C.F.R. § 3.1000(a).

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000 (d)(4).

On June 5, 2000, the RO received the Veteran's claim for service connection including for cancer/laryngectomy.  In June 2000, the medical records were submitted which indicated the Veteran had been receiving treatment for cancer of the larynx, residuals of a laryngectomy, and was to be evaluated for radiation therapy.

The Veteran died in October 2004.  The Appellant filed a claim for DIC benefits in October 2004, which is within a year of the Veteran's death.  A claim for DIC is deemed to include a claim for accrued benefits. 38 C.F.R. § 3.1000(c).  

In July 2006, the Appellant along with her accredited representative attended at hearing at the RO in Jackson, Mississippi.  The Appellant contended that she felt her husband should have been service connected for his lung cancer due to his military service prior to his death.   

In December 2007, the Appellant submitted a statement a letter that stated the Veteran died with tuberculosis and lung cancer. 

In a July 2010 statement in support of claim, the Appellant requested that the Veteran's file be reviewed because of her belief that the Veteran was exposed to Agent Orange during his service in Korea.

On January 25, 2011, due to a regulatory change, presumptive herbicide exposure was established for certain veterans who served in, or near, the Korean
Demilitarized Zone (DMZ). 38 C.F.R. § 3.307(a)(6)(iv).  Effective February 24,
2011, the change expanded the period of time for presence in or near the DMZ to veterans who served in that area between April 1, 1968 and August 31, 1971. Id.  The Department of Defense has provided VA with a list of affected units to include 2nd Engineer Battalion, 2nd Infantry Division.  Since the Veteran served in Korea with 2nd Engineer Battalion 2nd Infantry between October 29, 1969 and November 24, 1970, due to the above change, he is presumed to have been exposed to herbicide agents during his active duty service. 

The cause of the Veteran's death was deemed service-connected due to conditions presumptively related to herbicide exposure, to include lung cancer.  Prior to his death, the Veteran filed a claim of service connection for a respiratory
cancer, to include cancer of the larynx, a covered herbicide disease. 38 C.F.R. §
3.309(e). (The pyriform sinus is part of the larynx.)

Therefore, in November 2015, the RO granted service connection for the cause of the Veteran's death, effective February 24, 2011, the effective date of the change in law that applied the presumption of exposure to herbicides to the Veteran who had already established a diagnosis of cancer of the larynx, a disease for which the presumption of service connection was available. 

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. See
38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.114 (a), 3.400 (p) (2016).

However, the Veteran was a Nehmer class member.  38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 
Although unrelated regulatory provisions (e.g.,38 C.F.R. § 3.814) distinguish between Vietnam veteran who served in the Republic of Vietnam and a veteran with covered service in Korea for the purposes specific to that regulation, the applicable regulation for disability associated with herbicide exposure in this case, 38 C.F.R. § 8.816, defines a Nehmer class member only as a "Vietnam veteran."  Absent a more specific definition in this section, and resolving any ambiguity in favor of the Veteran and the appellant, the Board finds that the Veteran was a Vietnam era veteran and was a qualified Nehmer class member.  This outcome is consistent with the intent of the Nehmer line of cases to afford veterans compensation as additional diseases and qualifying service is identified at a later date.   

The Veteran filed a claim for a covered herbicide disease between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c)(2).  The effective date of the award is the later of the date the claim was received by the VA or the date the disability arose.  Id.  In this case, the June 5, 2000 claim was received after the Veteran's disability arose, so it is the effective date.

Since the Veteran is a Nehmer class member entitled to retroactive benefits under those provisions, but died before receiving payment, VA shall pay any such unpaid retroactive benefits first to the Veteran's surviving spouse, regardless of current marital status. 38 C.F.R. § 3.816(f)(1).  In this instance, the Veteran's surviving spouse is the Appellant.

For the foregoing reasons, the Board finds that service connection for squamous
cell carcinoma of pyriform sinus is warranted, for accrued benefits purposes. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

	
ORDER

An effective date of June 5, 2000 for service connection for the cause of death for the purpose of accrued benefits is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


